           Case 4:20-cv-01471-JM Document 6 Filed 01/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PHYLLIS ROBERTS                                                                        PLAINTIFF

v.                                Case No. 4:20-cv-01471-JM

KROGER                                                                               DEFENDANT

                                             ORDER

       On December 22, 2020, the Court granted Plaintiff Roberts’s petition to proceed IFP and

screened her Complaint. (Doc. 4). Pleading deficiencies in her employment action were

identified, and she was given an opportunity to amend her complaint. (Id.) In response,

Ms. Roberts has filed an Addendum. (Doc. 5). The document is not really an Amended

Complaint but rather a one-page right-to-sue letter issued by the EEOC devoid of any factual

support. (Doc. 5). Nevertheless, for purposes of screening, 28 U.S.C. § 1915(e)(2), the Court

will consider it in conjunction with original Complaint.

       “A pro se plaintiff must set forth enough factual allegations to ‘nudge [ ] their claims across

the line from conceivable to plausible,’ or ‘their complaint must be dismissed’ for failing to state

a claim upon which relief can be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70

(2007); see also Aschroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”). In the Court’s previous Order, Ms. Roberts was

warned that, while pro se complaints are liberally reviewed, the responsibility to allege facts

supporting a race discrimination and hostile work environment rested with her. Ms. Roberts’s

Complaint and Addendum fail to meet this burden.
           Case 4:20-cv-01471-JM Document 6 Filed 01/25/21 Page 2 of 2




       Ms. Roberts alleges she suffered race discrimination and endured a hostile work

environment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

The Court explained that, as pleaded, her allegations are entirely conclusory. Among other

things, Ms. Roberts was given the opportunity “to identify her own race or the race of any person

with whom she worked” and “to identify how other similarly situated employees were treated

differently.” (Doc. 4). Ms. Roberts’s newly filed Addendum does not address these deficiencies.

       The Complaint is dismissed without prejudice for failing to state a claim on which relief

can be granted. The Court certifies that an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 25th day of January, 2021.



                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                2
